Title: To James Madison from John Graham, 29 July 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept of State 29th. July 1808

Among the Letters now sent, you will find two + from Genl. Turreau.  The one directed to the Secretary of the Treasury was sent to the office before you left this Place.  The other was received last night.  From these Letters and the Papers with them it would seem that Genl. Turreau had obtained permission from Mr Gallatin to purchase one Vessel to go to Europe and that he has purchased two to go to the West Indies.  Perhaps he may fit them out there as Privateers  it is more probable I think that he will direct them to be loaded with Coffee.  It is said they are of that Class of Vessels remarkable for fast Sailing.  I have received the directions of the President to apply to the Foreign Ministers for Passports for the Vessel about to take Panguar Winchong to Canton and have this day written to them accordingly.
I hope you have had a pleasant Journey, and have found the Country greatly benefitted by the fine Rain we had Yesterday and last Night.
I beg to be presented to Mrs. Madison and to assure you of the Sincere and Respectful Esteem & attachment of Your Mo Obt Servt

John Graham

